                Case 19-12220-KBO              Doc 104       Filed 11/27/19         Page 1 of 12



                        IN THE UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF DELAWARE



                                                             Chapter 11

YUETINU JIA,1                                                Case No. 19-12220(KBO)




                                                       Objection Deadline: December 11,2019 at 4:00 p.m.(ET)
                                                           Hearing Date: December 18, 2019 at 10:00 aan.(ET)

              DEBTOR'S MOTION TO (I) RETAIN PQBDN LLC
   TO PROVIDE THE DEBTOR A CHIEF RESTRUCTURING OFFICER AND (II)
  DESIGNATE ROBERT MOON AS CHIEF 12ESTRUCTURING OFFICER FOR THE
             DEBTOR NUNCPRO TUNC TO NOVEMBER i7,2019


                 The above-captioned debtor and debtor in possession (the "Debtor") hereby files

this motion (the "Motion")for the entry of an order approving the letter agreement(the

"En~a~ement A Lr~ Bement"),2 by and between the Debtor and PQBDN LLC("PQBDN"), nunc

pro tune to Noveixiber 17, 2019. Pursuant to the Engagement Agreement, Robert Moon

("Moon") will serve as the Chief Restructuring Officer("CRO")of the Debtor. In support of

this Motion, the Debtor submits the declaration of Robert Moon (the "Moon Declaration")

annexed hereto as Exl~ii~it B,and further represents as follows:

                                                   Jurisdiction

                            The United States Bankruptcy Court for the District of Delaware (the

"Court") has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the



  'The last four digits of tY~e Debtor's federal tax identification number are 8972. The Debtor's mailing address is
  91 Marguerite Drive, Rancho Palos Verdes, CA 90275.

2 A true and correct copy of the Engagement Agreement is attached hereto as Exhibit A.


DOGS LA:324928.146353/001
                Case 19-12220-KBO              Doc 104     Filed 11/27/19     Page 2 of 12



Amended Standing ONder ofReference from the United States District Court for the District of

Delaware, dated February 29,2012. This matter is a core proceeding pursuant to 28 U.S.C.

§ 157(b)(2), and the Debtor confirms his consent pursuant to Local Rule 9013-1(fl to the entry of

a final order by the Court in connection with this Motion to the extent that it is later determined

that the Court, absent consent of the parties, cannot enter final oz•ders or judgments in connection

herewith consistent with Article III of the United States Constitution. Venue is proper before

this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                  2.          The statutory bases for the relief requested herein are sections 105(a) and

363(b) of the Bankruptcy Code.

                                                  Back~iound

                  3.          On October 14, 2019 (the "Petition Date"), the Debtor commenced this

case (the "Case") by filing a voluntary petition for relief under chapter l 1 of the Bankruptcy

Code. The Debtor has continued in possession of his property and manages his affairs as a

debtor in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

                  4.          On October 25, 2019, the Office of the United States Trustee appointed an

Official Committee of Unsecured Creditors in this Case.

                  5.          The factual background regarding the Debtor, including the events

precipitating the chapter 11 filing, is set forth in detail in O~rinibus DeclaNation of Yueting Jia in

Support of Various Requestsfor Relief[Docket No. 19].

                                                Relief Requested

                  6.          By this Motion, pursuant to sections 105(a) and 363(b)ofthe Bankruptcy

 Code,the Debtor requests the entry of an order, substantially in the form of Exhibit C (the

"Proposed Order") attached hereto, authorizing the Debtor to (a) retain and employ PQBDN to




 DOCS L,A:324928.146353/001
               Case 19-12220-KBO           Doc 104     Filed 11/27/19   Page 3 of 12



provide the Debtor with a CRO and (b) designate Moon as CRO, nunc pro tunc to November 17,

20.19.

                7.      Based on the complexities associated with administering the Case,the

Debtor has detei-~nined that he requires the assistance of a CRO with specialized experience in

bankruptcy and financial advisory services. Accordingly, the Debtor seeks to retain Moon as

CRO because, among other things, the Debtor understands Moon has substantial experience in

providing financial consulting services in distressed scenarios and enjoys an excellent reputation

for services he has rendered in complex chapter 11 cases on behalf of debtors and creditors.

                8.      The Debtor has determined that the retention of Moon as CRO is

necessary and appropriate, and is in the best interests of the Debtor's estate due to Moon's

expertise and qualifications in performing the analyses required in this particular Case and for

the reasons enumerated herein. In selecting Moon as CRO,the Debtor sought an advisor with

experience in providing similar services in complex chapter 11 cases. In addition, Moon is

conversant in Mandarin, making Moon well-suited to serve as the Debtor's CRO. As such, the

Debtor believes that Moon is well qualified to assist the Debtor in acost-effective, efficient and

timely manner.

                 9.          Because PQBDN only recently began providing services to the Debtor

 under its Engagement Agreement dated November 17, 2019,PQBDN will continue to coordinate

 with the other professionals retained in this Case.

                                     itobert Moon's Qaalificatioi~s


                 10.        Mr. Moon has more than 25 years of financial consulting and management

 experience, including financial and operational restructuring, loan workouts, asset disposition,

 corporate, strategic, financing and M&A advisory, and business planning. Moon has served as



 DOCS LA:324928146353/001
                 Case 19-12220-KBO             Doc 104      Filed 11/27/19       Page 4 of 12




CRO for Suntech Group which includes Suntech America, Inc., Case No. 15-10054(KBO)

pending in this Court("Suntech") and currently serves as the Plan Administrator in the Suntech

case. He has also been involved in a number of international insolvency proceedings. Prior to

serving as Suntech's CRO,Moon worked with various clients to provide financial and strategic

advisory services. He also served as CRO for Advantage Rent-a-Car in its chapter 11 proceeding

and served as the chief financial officer for Global Lighting Technologies.

                  11.      Mr. Moon has considerable experience working with senior management

teams in the areas of financial and operational restructuring, loan workouts, insolvency recovery,

asset disposition, business acquisition, and business planning. In bankruptcy cases, he has

created, directed and implemented insolvency recoveries, overseen restructurings, and overseen

the Bankruptcy Code section 363 sale process.


                   12.         Moon holds an M.B.A. in Finance/Accounting from Columbia University

Business School and a B.A. in Economics from Brigham Young University.

                                               Scone of Se►•vices

                   13.         Subject to approval by the Court, the Debtor proposes to retain PQBDN to

provide Moon as CRO on the terms and conditions set forth in the Engagement Agreement,

except as otherwise explicitly set forth herein or in any order granting this Motion.

                   14.         Moon will have the powers and responsibilities necessary to perform his

duties as CRO and such other duties as those set forth therein.3 Such duties may include:




 3 The summaries of the Engagement Agreement contained in this Motion are provided for• purposes of convenience
 only, In the event of any inconsistency between the summaries contained herein and the terms and provisions ofthe
 Enbagement Agreement, the terms of the Engagement Agreement shall control unless otherwise set forth herein.


 DOGS I_A:324928.1 4(353/OUI
               Case 19-12220-KBO              Doc 104       Filed 11/27/19        Page 5 of 12



                        (a) Assisting the Debtor in reviewing and negotiating any debtor in
                            possession financing;

                        (b) Reviewing the Debtor's statement of financial affairs and schedules of
                            assets and liabilities and, if necessary, assisting with the preparation of
                            any amendments to such statements and schedules;

                        (c) Serving as the Debtor's foreign rep~•esentative in any judicial or other
                            proceedings in the British Virgin Islands or the Cayman Islands;

                        (d) Assisting the Debtor with any reporting required by the U.S. Trustee's
                            office, including monthly operating reports;

                        (e) Investigating acts, conduct, assets, liabilities and financial condition of
                            the Debtor, any other matter relevant to the Case or to the formulation
                            and confirmation of a plan;

                        (~ Preparing a liquidation analysis in connection with any plan of
                           reorganization proposed in the Case. Such liquidation analysis maybe
                           used in a disclosure statement or referenced in any declarations and
                           related matters.

                        (g) As necessary, provide expert advice, analysis, evidence, and testimony
                           (including valuation testimony) regarding financial matters related to
                            the Case;

                        (h) Meeting with creditor groups, official constituencies, and other
                            interested parties as the Debtor and PQBDN may mutually agree;

                        (i) Providing such other financial advisory and restructuring services in
                            connection with the Case as PQBDN and the Debtor may mutually
                            agree.


                 15.        The Debtor submits that the foregoing services are necessary to enable

him to maximize the value of his estate.

                                        PQBDN's Disinterestedness

                  16.       Because Moon is being approved to render the services described in the

Engagement Agreement under section 363 of the Bankruptcy Code, the Debtor submits that the



Capitalized terms used in such summaries but not otherwise defined herein shall have the meanings set forth in the
Engagement Agreement.


DOCS LA:324928.146353/001
                Case 19-12220-KBO            Doc 104      Filed 11/27/19     Page 6 of 12




employment requirements of section 327(a) applicable to retained estate professionals are not

applicable in this situation. However, as more fully set forth in the Moon Declaration,PQBDN

undertook efforts to determine whether it had any conflicts or other relationships that might

cause it not to be disinterested or to hold or represent an interest adverse to the Debtor. To the

best of the Debtor's knowledge, information, and belief, other than as set forth in the Moon

Declaration, PQBDN and Moon: (a) have no connection with the Debtor•, his creditors, other

parties in interest, or the attorneys or accountants of any of the foregoing, or the United States

Trustee or any person employed in the Office of the United States Trustee;(b) does not hold any

interest adverse to the Debtor's estate; and (c)each believes it is a "disinterested person" as

defined by section 101(14) of the Bankruptcy Code.

                 17.     In the ninety (90) days prior to the Petition Date,PQBDN received no

payments for professional services performed for the Debtor. As set forth in the Debtor's

Schedules, an affiliate of PQBDN owned by Moon received a $20,000 retainer in anticipation of

 Moon's retention as CRO. However, such amount is in the process of being returned.

                  18.        In addition, as set forth in the Moon Declaration, if any new material facts

 or relationships are discovered or prise, PQBDN will provide the Court with a supplemental

 declaration.

                                             Terms of Retention

                  19.        In accordance with the terms ofthe Engagement Agreement, the Debtor

 will pay PQBDN a monthly Service Pee (the "Service Fee"). The initial Service Fee (the "Initial

 Service Fee") will be $90,000.00 and will cover the period November 17, 2019, through




 DOCS LA:324928.146353/001
                Case 19-12220-KBO             Doc 104     Filed 11/27/19    Page 7 of 12




November 30, 2019. Thereafter, the Service Fee will be as follows: (a)for the month of

December 2019 the Service Fee will be $50,000.00;(c)for the month of January 2020, the

Service Fee will be $40,000.00;(c)for February through the Te~•mination Date, the Service Fee

will be $25,000.00, provided, however, that with respect to Service Fees for March 2020 and

thereafter, the Debtor and PQBDN may mutually agree to a different amount. The first three

months of Service Fees shall be payable by the Debtor upon Bankruptcy Court approval of this

retention.

                  20.     PQBDN is seeking a limited waiver from maintaining time records as set

forth in Local Rule 2016-2 in connection with the services to be rendered pursuant to the

Engagement Agreement to permit Moon to record his time in one-hour increments.

                  21.         In addition, as set forth in the Engagement Agreement,the Debtor will

reimburse PQBDN for its reasonable and documented out-of-pocket expenses incurred in

connection with the services to be provided under the Engagement Agreement. Out-of-pocket

expenses shall include, but not be limited to, all reasonable travel expenses, lodging and meals,

pre-approved computer and research charges, and reasonable attorney fees.

                  22.         To the best of Debtor's knowledge, the compensation arrangement

reflected in the Engagement Agreement is consistent with, and typical of, arrangements entered

into by PQBDN and other restructuring and consulting firms with respect to rendering similar

services for clients such as the Debtor.




 DOCS LA:324928.1 46353/001
                 Case 19-12220-KBO              Doc 104        Filed 11/27/19        Page 8 of 12




                                                 Indemnification

                  23.      As a material part of the consideration for which the PQBDN has agreed

to provide the services described herein, pursuant to the Engagement Agreement, the Debtor has

agreed to indemnify and hold harmless Moon.4 The rights to indemnification shall survive the

termination or expiration of the Engagement Agreement.

                  24.      The Debtor believes the indemnity provisions are reasonable, a customary

term in the retention of a CRO, a condition of PQBDN's engagement and were, along with all

terms of the Engagement Agreement, negotiated by the Debtor and PQBDN at arm's-length and

in good faith. PQBDN and the Debtor believe that the indemnification provisions are

comparable to those indemnification provisions generally obtained by crisis management firms

and for comparable engagements, both in and out of court. The Debtor respectfully submits that

the indemnification provisions contained in the Engagement Agreement, viewed in conjunction

with the other terms ofPQBDN's proposed retention, are reasonable and in the best interests of

the Debtor, his estate and creditors.

                                            Reporting Requi~~ejnei~ts

                   25.        To maintain transpaz•ency and to comply with the U.S. Trustee's protocol

applicable to the retention of personnel to assist the Debtor under section 363 ofthe Bankruptcy

 Code (sometimes referred to as the "Jay Alix Protocol" or the "Protocol"), PQBDN intends to



 4 As fully set forth in section 10 ofthe Engagement Agreement, the indemnification provision generally provides
 that the Debtor• will indemnify and keep indemnified Moon without liiiiit in point oftime from and against any and
 all liabilities, losses, damages, claims, actions, proceedings, cost and expenses (including legal costs and expenses
 on a full indemnity basis) suffered or incurred by the Moon in connection with or arising directly oj• indirectly f►•om
                                                                                                                     any
 the performance by Moon of the Services or of his obligations under the Engagement Agreement(but excluding
 such liabilities, losses, or datna~es arising directly from the gross negligence or willful deceit of Moon).



 DOCS LA:324928.1 46353/001
               Case 19-12220-KBO             Doc 104     Filed 11/27/19     Page 9 of 12




file with the Court and serve on the Debtor, the U.S. Trustee and the Official Committee of

Unsecured Creditors appointed in this Case (collectively, the "Committee" and, together with the

Debtor and the U.S. Trustee, the "Notice Parties") a report on staffing (the "Staffin~Report") by

the 30th of each month for the previous month. The Staffing Report would be subject to review

by the Court in the event so requested by any ofthe Notice Parties.

                 26.     In addition,PQBDN will file with this Court, and serve upon the Notice

Parties, reports of compensation earned and expenses incurred (the "Compensation Reports") on

at least a quarterly basis. The Compensation Reports will summarize the service provided,

identify the compensation earned, itemize expenses incurred, and provide for an objection period

of at least twenty-one(21) days. All such compensation will be subject to review by this Court if

an objection is filed.

                                         Basis for Relief Requested

                 27.         The Debtor seeks approval of the employment ofPQBDN pursuant to

section 363 of the Bankruptcy Code, nunc pro tunc to November 17, 2019. Section 363(b)(1) of

the Bankruptcy Code provides in relevant part that "[t]he trustee, after notice and a hearing, may

 use, sell, or lease, other than in the ordinary course of business, property of the estate." 11 U.S.C.

§ 363(b)(1). Further, pursuant to section 105(a) of the Bankruptcy Code, the "court may issue

 any order, process, or judgment that is necessary or appropriate to carry out the provisions of this

 title." 11 U.S.C. § 105(a).

                  28.        Under applicable case law in this and other circuits, if a debtor's proposed

 use of its assets pursuant to section 363(b) of the Bankruptcy Code represents a reasonable



 DOCS LA:3249281 46353/001
               Case 19-12220-KBO             Doc 104     Filed 11/27/19    Page 10 of 12




business judgment on the part ofthe debtor, such use should be approved. See, e.g., Comfn. of

Equity Sec. Holder's v. Lionel Corp. (In Ne Lionel Copp.), 722 F.2d 1063, 1070(2d Cir. 1983)

("The rule we adopt requires that a judge determining a § 363(b) application expressly find from

the evidence presented before him at the hearing a good business reason to grant such an

application."); Comm, ofAsbestos-Related Litigants v. Johns-Manville Copp. (In re Johns-

Manville Corp.), 60 B.R. 612,616(Bankr. S.D.N.Y. 1986)("Where the debtor articulates a

reasonable basis for its business decisions(as distinct from a decision made arbitrarily or

capriciously), courts will generally not entertain objections to the debtor's conduct").

                 29.          The retention ofPQBDN is a sound exercise ofthe Debtor's business

judgment. Moon has experience as a senior officer, as a fiduciary, and as an advisor for many

troubled companies. The Debtor believes that PQBDN will provide services that benefit the

Debtor's estate and creditors. In light of the foregoing, the Debtor believes that the retention of

PQBDN is appropriate and in the best interests of the Debtor and his estate and creditors.

                  30.         Courts recognize the applicability of section 363(b) ofthe Bankruptcy

 Code to the use of estate property to compensate individuals employed outside the ordinary

 course of business. See, e.g., In re Nine W. Holdings, Inc., 2018 Bankr. LEXIS 1998(Bankr. D.

 Del. 2018); In Ne The Weinstein Company Holdings, Case No. 18-10601(MWF)(Banks•. D. Del.

 Apr. 24, 2018); In ~e VRG Liquidating, LLC, Case No. 16-1091 (LSS)(Banlcr. D. Del. Sept.

 2016); In re Fresh &Easy, LLC, Case No. 15-12220(BLS)(Bankr. D. DeL 2015); In Ne

 Lanc~aueN HealthcaNe Holdings, Inc., Case No. 13-12098(LSS)(Bankr. D. Del. 2013);In Ne




 DOCS LA:324928.1 46353/001
              Case 19-12220-KBO            Doc 104     Filed 11/27/19     Page 11 of 12




Spheris Inc., Case No. 10-10352(KG)(Bankr. D. Del. 2010). To the extent such approval is

required here, it should be granted for the reasons set forth above.

                31.     The indemnification provisions are reasonable under the circumstances

and reflect market conditions, and accordingly should be approved under section 328 of the

Bankruptcy Code. See, e.g., In ~e UnitedANtists Theatre Co. v. Walton, No. 01-1351, 315 F.3d

217(3rd Cir. 2003)(approving indemnification for investment banker and financial advisor

where the indemnity clause, including a carve out for gross negligence, was "reasonable" and

therefore, permissible under the Bankruptcy Code). Courts in this jurisdiction have approved

similar provisions to the indemnification provisions in other chapter 11 cases. See, e.g., In Ne

Allied Nevada Gold Corp., No. 15-10503(MFW)(Bankr. D. Del. Apr. 15, 2015);In re GSE

Environmental, Inc., No. 14-1ll26(MFW)(Bankr. D. Del. May 30, 2014); In re MACH Gen,

LLC,No. 14-10461(MFW)(Bankr. D. Del. Apr. 11, 2014); In Ne SoNenson Cornmc'ns, Inc.,

No. 14-10454(BLS)(Bankr. D. Del. Mar. 25, 2014); In re OSH 1 Liquidating Cofp.f/k1a

Orchard Supply Hardware StoNes Corp., No. 13-11565(LSS)(Bankr. D. Del. July 15, 2013);In

re Appleseed's Inte~^mediate Holdings LLC,No. 11-10160(KG)(Bankr. D. Del. Feb. 23, 2011);

In re Intl Aluminum Corp., No. 10-10003(MFW)(Bankr. D. Del. Jan. 27, 2010).

                 32.        Based upon the foregoing, the Debtor submits that the retention of

PQBDN and the designation of Moon as CRO on the terms set forth herein and in the

Engagement Agreement is appropriate and in the best interest of the Debtor's estate, creditors,

and other parties in interest and should be granted in this Case.




DOCS LA:324928.146353/001
              Case 19-12220-KBO               Doc 104     Filed 11/27/19      Page 12 of 12




                                                     Notice

                 33.      Notice of this Motion shall be given to the following parties or, in lieu

thereof, to their counsel, if known:(a) the Office of the United States Trustee;(b) proposed

counsel to the Committee and (c) all parties who have filed a notice of appearance and request

for service of papers pursuant to Banlciuptcy Rule 2002. The Debtor submits that, in light of the

nature of the relief requested, no other or further notice need be given.

                                               No Prior Request

                  34.         No prior request for the relief sought in the Motion has been made to this

Court or any other court.

                  WHEREFORE,the Debtor respectfully request the entry of the Proposed Order

granting tl~e relief requested and any other relief as is just and proper.



Dated: ~°~~~-~y~~d'~ ~~             , 2019
                                                     Yueting Jia




 DOCS LA:324928.1 46353/001
